IN THE SUPREME COURT OF PENNSYLVANIA
                             WESTERN DISTRICT


ALBERT GALLATIN AREA SCHOOL              : No. 240 WAL 2016
DISTRICT, AVONWORTH SCHOOL               :
DISTRICT, SOUTH PARK SCHOOL              :
DISTRICT, AND WEST ALLEGHENY             : Petition for Allowance of Appeal from
SCHOOL DISTRICT,                         : the Order of the Commonwealth Court
                                         :
                  Respondents            :
                                         :
                                         :
             v.                          :
                                         :
                                         :
THE PENNSYLVANIA CYBER CHARTER           :
SCHOOL,                                  :
                                         :
                  Petitioner             :


                                    ORDER



PER CURIAM

     AND NOW, this 2nd day of November, 2016, the Petition for Allowance of Appeal

is DENIED.